DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the communication filed on 06/29/2021; claim(s) 1- 18 is/are pending herein; claim(s) 1 & 16 is/are independent claim(s).
This application is a continuation of U.S. Application No. 16/268,837, filed on February 6, 2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A) Claims 1- 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 9 of U.S. Patent No. 11064727 as shown below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent clearly anticipate the inventions of the instant claims as set forth below. 
Instant Application: 17/361440
Parent Patent:11064727
Remarks
1. A sensor apparatus, comprising
1. 1. A sensor apparatus, comprising:
anticipated
a conduit structure including an inlet opening, an outlet opening, and an inner surface defining a conduit extending between the inlet opening and the outlet opening through an interior of the conduit structure
a conduit structure including an inlet opening, an outlet opening, and an inner surface defining a conduit extending between the inlet opening and the outlet opening through an interior of the conduit structure;
anticipated
an inlet structure coupled to an inlet opening-proximate end of the conduit structure, the inlet structure further configured to couple with an outlet end of an
external tobacco element to hold the outlet end of the external tobacco element in fluid
communication with the inlet opening of the conduit structure, such that the conduit
structure is configured to
receive a generated aerosol from the external tobacco element at the inlet opening, and
draw an instance of aerosol through at least a portion of the conduit to the outlet opening, the instance of aerosol including at least a portion of the generated aerosol;
an inlet structure coupled to an inlet opening-proximate end of the conduit structure, the inlet structure further configured to couple with an outlet end of an external tobacco element to hold the outlet end of the external tobacco element in fluid communication with the inlet opening of the conduit structure, such that the conduit structure is configured to receive a generated aerosol from the external tobacco element at the inlet opening, and draw an instance of aerosol through at least a portion of the conduit to the outlet opening, the instance of aerosol including at least a portion of the generated aerosol;
anticipated
an orifice structure partitioning the conduit into separate conduit portions, the orifice structure including an orifice having a reduced diameter relative to a diameter of the conduit, such that the conduit structure is configured to direct the instance of
aerosol to pass through the orifice towards the outlet opening; and
an orifice structure partitioning the conduit into separate conduit portions, the orifice structure including an orifice having a reduced diameter relative to a diameter of the conduit, such that the conduit structure is configured to direct the instance of aerosol to pass through the orifice towards the outlet opening;
anticipated
a plurality of sensor devices in hydrodynamic contact with separate conduit portions of the conduit on opposite sides of the orifice structure, each sensor device configured to generate sensor data indicating a pressure of the instance of aerosol
drawn through a separate portion of the conduit, wherein the sensor apparatus is configured to generate information indicating a flow rate of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening based on a difference between pressures indicated by respective instances of sensor data generated by the plurality of sensor devices in hydrodynamic contact with the separate
conduit portions of the conduit on opposite sides of the orifice structure

plurality of sensor devices in hydrodynamic contact with separate conduit portions of the conduit on opposite sides of the orifice structure, each sensor device configured to generate sensor data indicating a pressure of the instance of aerosol drawn through a separate portion of the conduit, wherein the sensor apparatus is configured to generate information indicating a flow rate of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening based on a difference between pressures indicated by respective instances of sensor data generated by the plurality of sensor devices in hydrodynamic contact with the separate conduit portions of the conduit on opposite sides of the orifice structures
anticipated

	
	Hence, regarding claim 1 of the instant application, this claim is clearly anticipated by the claim 1 of the parent patent’727.	
	Similarly, regarding claims 2- 3 of the instant application, they are anticipated by the claims 2- 3 of the parent patent’727.
	Regarding claims 4 & 8- 10 of the instant application, they are anticipated by claim 1 of the parent patent’727.
	Regarding claims 5- 6 of the instant application, they are anticipated by claims 4- 5 of the parent patent’727.
	Regarding claim 7 of the instant application, this is anticipated by claim 6 of the parent patent’727.
	Regarding claim 11- 12 of the instant application, they are anticipated by claims 7- 8 of the parent patent’727.
	Regarding claim 13 of the instant application, this is anticipated by claim 9 of the parent patent’727.
	
	B) Claims 16- 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12- 14 of U.S. Patent No. 11064727. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent clearly anticipate the inventions of the instant claims as set forth below. 

Instant Application: 17/361440
Parent Patent:11064727
Remarks
Claim 16, A method, comprising:
Claim 12,  A method, comprising:
Same preamble
generating, at a sensor apparatus, sensor data indicating a flow rate of an instance of aerosol that is drawn through a conduit of the sensor apparatus from an external tobacco element coupled to the sensor apparatus and to an outlet opening of the conduit;
generating, at a sensor apparatus, sensor data indicating a flow rate of an instance of aerosol that is drawn through a conduit of the sensor apparatus from an external tobacco element coupled to the sensor apparatus and to an outlet opening of the conduit;
anticipated
communicating a data stream between the sensor apparatus and an external computing device via a communication link, the data stream providing a real-time indication or near real-time indication of the flow rate of the instance of aerosol through the conduit, the data stream including information associated with the sensor data;
communicating a data stream between the sensor apparatus and an external computing device via a communication link, the data stream providing a real-time indication or near real-time indication of the flow rate of the instance of aerosol through the conduit, the data stream including information associated with the sensor data; and processing the information associated with the sensor data,
anticipated
and processing the information associated with the sensor data, at at least one device of the sensor apparatus and the external computing device, to generate topography information associated with the sensor apparatus,
at at least one device of the sensor apparatus and the external computing device, to generate topography information associated with the sensor apparatus
anticipated
wherein the topography information includes an aerosol draw pattern of the instance of aerosol drawn through the conduit over a period of time, the aerosol draw pattern associated with the sensor data, the aerosol draw pattern representing a time variation of a cumulative amount of aerosol in one or more instances of aerosol drawn through the conduit during a given time period, from a null value at a start of the given time period to a total cumulative amount at an end of the given time period.
wherein the topography information includes an aerosol draw pattern of the instance of aerosol drawn through the conduit over a period of time, the aerosol draw pattern associated with the sensor data, the aerosol draw pattern representing a time variation of a cumulative amount of aerosol in one or more instances of aerosol drawn through the conduit during a given time period, from a null value at a start of the given time period to a total cumulative amount at an end of the given time period,
anticipated



Claim 17, The method of claim 16, wherein the communication link is a wireless network
communication link.
13. The method of claim 12, wherein the communication link is a wireless network communication link.
anticipated
Claim 18, The method of claim 16, wherein displaying the topography information to provide graphical representations of

        the time variation of the cumulative amount of aerosol in the one or more instances of aerosol drawn through the conduit during the given time period, 

        a time variation of a threshold cumulative amount of aerosol drawn through the conduit during the given time period, the threshold cumulative amount of aerosol varying with time over the given time period,

and a difference between the cumulative amount of aerosol and the threshold cumulative amount of aerosol at multiple given times throughout the given time period
Claim 12, wherein the method further includes determining whether the aerosol draw pattern conforms to a threshold aerosol draw pattern, based on processing the topography information, the threshold aerosol draw pattern representing a time variation of a threshold cumulative amount of aerosol drawn through the conduit during the given time period, such that the threshold cumulative amount of aerosol varies with time over the given time period, wherein the determining whether the aerosol draw pattern conforms to the threshold aerosol draw pattern includes determining, at multiple given times during the given time period, whether the cumulative amount of aerosol drawn through the conduit at each given time during the given time period exceeds a corresponding threshold cumulative amount of aerosol drawn through the conduit at the given time during the given time period
 

Claim 14, The method of claim 12, further comprising: displaying the topography information to provide graphical representations of the time variation of the cumulative amount of aerosol in the one or more instances of aerosol drawn through the conduit during the given time period, the time variation of the threshold cumulative amount of aerosol drawn through the conduit during the given time period, and a difference between the aerosol draw pattern and the threshold aerosol draw pattern throughout the given time period.
anticipated


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 4- 7: “Flow control device”; This is described as being one or more of “adjustable valve device” or “adjustable vent device”, “adjustable intake device”, see Paras. [0111- 0116] & claims 8-10.
In claims 2, 5: “Communication interface”: shown as item 640 in fig. 5 and described in para. [0064] as “wired communication interface and/or a wireless communication interface”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 3 & 11- 12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oakes et al1. (WO 2016079533 A1, Publication Date: 26 May 2016).

	Regarding claim 1, Oakes teaches a sensor apparatus [“An apparatus for measuring the flow of aerosol from an aerosol delivery device” having sensors], comprising: (page 7, lines 20- 30);
	a) a conduit structure [inner hollow part (“a flow path extending from an aerosol-input end of the apparatus to a mouthpiece end of the apparatus”) of the “main body 24” similar structure to applicant’s “the conduit structure 120” shown in fig. 1B] including an inlet opening, an outlet opening, and an inner surface defining a conduit extending between the inlet opening and the outlet opening through an interior of the conduit structure (Abstract, Fig. 2, page 11); 
	b) an inlet structure [2“a diffusion element 30”] coupled to an inlet opening-proximate end of the conduit structure, the inlet structure further configured to couple with an outlet end of an external tobacco element [Fig. 2, “an aerosol delivery device 22, which in this example comprises an e-cigarette. The exact nature …aerosol delivery device, such as tobacco heated devices that generate an aerosol by heating tobacco”] to hold the outlet end of the external tobacco element in fluid communication with the inlet opening of the conduit structure, such that the conduit structure is configured to (i) receive a generated aerosol [“generate an aerosol by heating tobacco”] from the external tobacco element at the inlet opening, and (ii) draw an instance of aerosol through at least a portion of the conduit to the outlet opening, the instance of aerosol including at least a portion of the generated aerosol (Abstract, pages 5- 7);
	c)  an orifice structure [area around/ between locations A and B having “a flow-restrictor plate (orifice plate) 36”] partitioning the conduit into separate conduit portions [“first location along the flow path” and “second location may be referred to as a downstream pressure measurement location and is schematically indicated by the label "B" in Figure 2.”], the orifice structure including an orifice having a reduced diameter [Fig. 2 clearly shows the diameter is reduced for the flow path with a “hole 38” between location A and location B due to presence of the plate 36 from upper and lower sides] relative to a diameter of the conduit, such that the conduit structure is configured to direct the instance of aerosol to pass through [aerosol of location A can still pass towards the mouthpiece 28] the orifice towards the outlet opening (Fig. 2, pages 10-11); and
	d) a plurality of sensor devices [“3transducers”, like sensors 48/50 that can be 4“integral with the holder component, for example they could be mounted within the handle shaft 25.” or “5using a single differential pressure sensor with its respective inputs coupled to the relevant locations”, “6provided with an optical sensor for measuring the density of aerosol”] in hydrodynamic contact with separate conduit portions [left and right side of the plate 36] of the conduit on opposite sides of the orifice structure, each sensor device configured to generate sensor data [“first pressure sensor/ transducer 48 and a second pressure sensor/ transducer 50 which are arranged to measure pressure at two locations in the flow path in the measurement chamber”, “measuring a drop in pressure along a part of the flow path within the measurement chamber to allow characteristics of aerosol flow along the flow path to be measured, (e.g. flow rate, puff volumes, etc.)”] indicating a pressure of the instance of aerosol drawn through a separate portion of the conduit, wherein the sensor apparatus is configured to generate information indicating a flow rate [“measured, (e.g. flow rate, puff volumes, etc.)”] of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening based on a difference between pressures indicated by respective instances of sensor data generated by the plurality of sensor devices in hydrodynamic contact with the separate conduit portions of the conduit on opposite sides of the orifice structure (pages 9- 12).

Regarding claim 2, Oakes teaches the sensor apparatus of claim 1, further comprising:
 a communication interface [wired/wireless means of the measuring apparatus shown in fig. 2 that allows to pass the measured pressure/light data to a remotely located processor 51 that can be similar to “kind represented in Figure 1 and described in WO 2004/047570 [1] and WO 2002/098245”. Please see Fig. 3 of US 20060099554 A1 to Frost (US equivalent to WO 2004/047570 mentioned in line 34 of page 11 whose disclosure is incorporated in Oakes document). Hence, the entire disclosure of Frost are treated as disclosure of Oakes itself for mapping purpose] configured to establish a communication link with an external computing device, the communication interface further configured to communicate a sensor data stream, between the sensor apparatus and the external computing device via the communication link, the sensor data stream providing a real- time indication of the flow rate of the instance of aerosol through at least the portion of the conduit to the outlet opening (Figs. 1- 2, pages 2, 11).

Regarding claim 3, Oakes further teaches the sensor apparatus of claim 2, wherein the communication interface is a wireless communication interface and the communication link is a wireless network communication link (Fig. 2, Page 6, lines 1- 5, Page 10, lines 1- 5; also see US 20060099554 A1 to Frost, para. [0049]).

Regarding claim 11, Oakes further teaches a system [Fig. 2], comprising: the sensor apparatus of claim 1; and a computing device [“processor 51 in the data-processing unit 21” or any other device like “data processing means is a 7laptop computer”] communicatively linked to a communication interface of the sensor apparatus via a communication link, wherein the sensor apparatus is configured to communicate, between the sensor apparatus and the computing device via the communication link, a data stream providing a real-time indication of the flow rate of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening , the data stream including information associated with the sensor data, wherein at least one device of the sensor apparatus or the computing device is configured to process [“signaling representing pressure measurements from the pressure sensors 48, 50 are received by a processor 51 in the data-processing unit 21 for analysis and further processing.”] the information associated with the sensor data to generate topography information associated with at least one of the sensor apparatus and the external tobacco element (Oakes, Fig. 2, page 11, lines 25- 38; also see US 20060099554 A1 to Frost (paras. 0024- 0026) that is incorporated in page 11 of Oakes).
Regarding claim 12, Oakes further teaches the system of claim 11, wherein the communication interface is a wireless communication interface and the communication link is a wireless network communication link (Oakes, Fig. 2, Page 6, lines 1- 5, Page 10, lines 1- 5; also see US 20060099554 A1 to Frost, para. [0049] since it is one of the reference mentioned in background section and in page 11 of Oakes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 4- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes (WO 2016/079533 A1) in view of Blackley [reference of the record] (US 20160363572 A1).
	Regarding claim 4, Oakes further teaches of monitoring [“allow characteristics relating to the delivery of aerosol to be monitored during use”] the flow rate of the instances of the aerosol through at least the portion of the conduit to the outlet opening (page 14). 
	However, Oakes fails to teach its sensor apparatus to comprise a flow control device that is configured to control the flow rate of the instance of aerosol through at least the portion of the conduit to the outlet opening, wherein the sensor apparatus is configured to control the flow control device.
	Blackley is directed to a controlling operation of a processor [using of processor 102] controlled vaping device [“vapor device 100”, analogous to system shown in fig. 2 of Oakes] having pluralities of sensors [flow sensors 116], processor-controlled valves, and at least a mouthpiece [outlet 114, analogous to Oakes’ “mouthpiece 8”] (Fig. 1, [0005, 0048, 0058]). Specifically, Blackley teaches a sensor apparatus [vapor device 100 shown in fig. 1] comprising: a flow control device [“plurality of valves”, intake 138, or pump 140] that is configured to control the flow rate of the instance of aerosol through at least the portion of the conduit to the outlet opening, wherein the sensor apparatus is configured to control [“the valves may control a flow rate through a respective one of the flexible tubes”] the flow control device ([0058-0060, 0072]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Blackley and Oakes because they both are related to analyzing sensor data of a vaping device and (2) modify the system of Oakes to include one or more flow control devices to control the flow rate of the aerosol through at least the portion of the conduit to the outlet opening as in Blackley. Doing so would allow the user of Oakes to set up various additional settings to operate the vaping device based on different user’s different preferences such as amount of suction, temperature, and the smoothness of the aerosol (Oakes, [0058, 0068]).

	Regarding claim 5, Oakes in view of Blackley further teaches The sensor apparatus of claim 4, further comprising:
	 a communication interface configured to establish a communication link with an external computing device, the communication interface further configured to communicate a sensor data stream, between the sensor apparatus and the external computing device via the communication link, the sensor data stream providing a real- time indication of the flow rate of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening (fig. 2 and page 11 of Oakes & Blackley [0122]),
	 wherein the sensor apparatus is configured to control [“screen display can enable a user to lock, unlock, or partially unlock or lock, the robotic vapor device
100” to allow user to provide additional user specific control actions to the vaping device] the flow control device based on a feedback control signal received from the external computing device at the communication interface (fig. 2 and page 11 of Oakes, Blackley [0053]).

	Regarding claim 6, Oakes in view of Blackley further teaches the sensor apparatus of claim 5, wherein the communication interface is a wireless communication interface and the communication link is a wireless network communication link (Figs. 1- 2 of Oakes & Blackley [0053, 0122]).

	Regarding claim 7, Oakes in view of Blackley further teaches the sensor apparatus of claim 4, wherein the sensor apparatus is configured to control the flow control device to cause an aerosol draw pattern of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening of the sensor apparatus over a period of time to conform to a threshold aerosol draw pattern [“target dose” or “selected user preference”], the aerosol draw pattern being associated with the sensor data (Blackley, [0058, 0088]).

	Regarding claim 8, Oakes in view of Blackley further teaches the sensor apparatus of claim 4, wherein the flow control device includes an adjustable valve device configured to adjustably control a cross-sectional flow area [adjustable effective diameter] of a particular portion of the conduit (Blackley, [0058, 0060, 0082, 0088]).

	Regarding claim 9, Oakes in view of Blackley further teaches the sensor apparatus of claim 4, wherein the flow control device includes an adjustable vent device [any mechanism that allows different amount to aerosol flow from the outlet 124 that distributes the vapor to the atmosphere rather than for user’s consumption] configured to adjustably direct a separate portion of the generated aerosol to flow to an ambient environment as a bypass aerosol (Blackley, [0050, 0060, 0110])

	Regarding claim 10, Oakes in view of Blackley further teaches the sensor apparatus of claim 4, wherein the flow control device includes an adjustable intake device [intake 138] configured to adjustably draw bypass air [external air] from an ambient environment into the conduit and to the outlet opening (Blackley, [0070- 0073]).

Claim(s) 13- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakes in view of Martzel [reference of the record (cited during IDS submission of 06/29/2021)] (US 20190142067 A1).

Regarding claim 13, Oakes further teaches the system of claim 11, wherein, the topography information [“various characteristics8 associated with the smoking of the cigarette may be displayed on a display 16 associated with the processor 15.”] includes an aerosol draw pattern of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening of the sensor apparatus over a period of time, the aerosol draw pattern associated with the sensor data (pages 1-2, 11).
Oakes fails to teach the at least one device is configured to determine whether the aerosol draw pattern conforms to a threshold aerosol draw pattern, based on processing the topography information.
Martzel is directed to a system and method for activating a vaping device [shown in fig. 1, analogous to system of Oakes shown in fig. 2] from a standby state to generate aerosol for inhalation by a vaper/tobacco user, monitoring the amount of aerosol being consumed by the user to generate a topography information [“display statistical data, for example information about the amount of generated volumes of aerosol…total of the absorbed volumes and of the fictitious volumes”] including an aerosol draw pattern, and placing the vaping device back to standby state based on monitoring of the topography information to avoid nicotine overdose without really realizing it (Abstract, [0014, 0062-0063]). Specifically, Martzel teaches a system with a sensor apparatus and a computing device to generate sensor data [“measurable parameters” like pressure and temperature] and process the information associated with the sensor data to generate topography information [“display statistical data such as, for example, the number of e-cigarettes smoked in the day, or the amount of medication or nicotine absorbed in the day”] that includes an aerosol draw pattern of the instance of aerosol drawn through at least the portion of the conduit to the outlet opening of the sensor apparatus over a period of time, the aerosol draw pattern associated with the sensor data ([0009, 0044, 0062-0063, 0112]); and 
the at least one device is configured to determine [“cumulative volume can be calculated and compared to the threshold value”] whether the aerosol draw pattern conforms to a threshold aerosol draw pattern [“threshold value”], based on processing the topography information ([0027-0036], claim 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Martzel and Oakes because they both related to collecting and processing topography information including displaying and (2) modify the Oakes’ system to determine whether the aerosol draw pattern (derived from pressure sensor data) conforms to a threshold aerosol draw pattern, based on processing the topography information as in Martzel. Doing so the cumulative amount of aerosol can be compared with reference volume to place the vaping device back to standby mode to avoid user unconsciously overdosing with tobacco product (Martzel, [027, 0172]).

Regarding claim 14, Oakes in view of Martzel the system of claim 13, wherein the at least one device is the computing device, the computing device is further configured to communicate a feedback control signal [“a display can also be provided directly on the e-cigarette.”] to the sensor apparatus according to the determination of whether the aerosol draw pattern conforms to the threshold aerosol draw pattern, and the sensor apparatus is configured to control [“a signal is emitted instep (d) when the device is placed on standby” to inform the user about reaching the threshold volume] a flow rate of the portion of the generated aerosol through the conduit based on the feedback control signal (Martzel, [0023, 0031, 0112]).
Regarding claim 15, Oakes in view of Martzel the system of claim 14, wherein the at least one device is configured to determine that the instance of aerosol is being drawn at least partially through the conduit to the outlet opening, based on monitoring a variation in pressure [“measuring a pressure difference along the flow path”] in one or more portions of the conduit over a particular period of time (Oakes, page 12, fig. 2).

Regarding claim 16, the rejection of claim 1 are incorporated. Thus, in summary, Oakes further teaches  a method [“The present disclosure relates to methods and apparatus for monitoring the operation of aerosol (vapour) delivery/ provision systems”], comprising: (page 3, lines 3- 4);
generating, at a sensor apparatus [“an apparatus for measuring the flow of aerosol from an aerosol delivery device”], sensor data [“allowing measurements of pressure”] indicating a flow rate [“the flow rate can be integrated to provide measurements”] of an instance of aerosol that is drawn through a conduit [“a flow path extending from an aerosol-input end of the apparatus”] of the sensor apparatus from an external tobacco element [“aerosol from an aerosol delivery device” like item 22] coupled to the sensor apparatus and to an outlet opening of the conduit (page 3, lines 15- 20, lines 35- 38, Page 11, lines 20- 25); 
communicating [providing data to the remotely located processor of the “data-processing component 21” or other processors] a data stream between the sensor apparatus and an external computing device via a communication link, the data stream providing a real-time indication or near real-time indication of the flow rate of the instance of aerosol through the conduit, the data stream including information associated with the sensor data and processing [“measurements from the pressure 30 sensors 48, 50 are received by a processor 51 in the data-processing unit 21”] the information associated with the sensor data, at at least one device of the sensor apparatus and the external computing device, to generate topography information [“provide valuable results when analysing users' smoking behaviour ("puffing topography").”] associated with the sensor apparatus (Oakes, Page 2, lines 31- 38, page 11, figs. 1- 2, also see Frost (US 20060099554 A1( incorporated by reference in Oakes in page 11) figs. 1- 2), 
wherein the topography information [“characteristics of aerosol flow along the flow path to be measured, (e.g. flow rate, puff volumes, etc.)”] includes an aerosol draw pattern of the instance of aerosol drawn through the conduit over a period of time [“monitoring apparatus to allow characteristics relating to the delivery of aerosol to be monitored during use (e.g. flow rate, puff volumes and timings, etc.)”], the aerosol draw pattern associated with the sensor data (Page 11, 15-16, of Oakes. Also see, [0044] of US 20060099554 A1 to Frost),
However, Oakes may not teach the aerosol draw pattern representing a time variation of a cumulative amount of aerosol in one or more instances of aerosol drawn through the conduit during a given time period, from a null value at a start of the given time period to a total cumulative amount at an end of the given time period as claimed.
Martzel is directed to a system and method for activating a vaping device [shown in fig. 1, analogous to system of Oakes shown in fig. 2] from a standby state to generate aerosol for inhalation by a vaper/tobacco user, monitoring the amount of aerosol being consumed by the user to generate a topography information [“display statistical data, for example information about the amount of generated volumes of aerosol…total of the absorbed volumes and of the fictitious volumes”] including an aerosol draw pattern, and placing the vaping device back to standby state based on monitoring of the topography information to avoid nicotine overdose without really realizing it (Abstract, [0014, 0062-0063]). Specifically, Martzel teaches a method comprising:
generating sensor data [“under-pressure sensor that detects the times when the vaper draws a puff and that sends a signal to the microprocessor”] indicating a flow rate of an instance of aerosol that is drawn ([0009, 0044]);
 processing [microprocessor reading of the information from “aspiration sensor”, “temperature sensor” and other pressure sensors] the information associated with the sensor data at at least one device of the sensor apparatus and the external computing device, to generate topography information [“display statistical data, preferably information”] associated with the sensor apparatus ([0009, 0044, 0063]), 
wherein the topography information includes an aerosol draw pattern of the instance of aerosol drawn through the conduit over a period of time, the aerosol draw pattern associated with the sensor data, the aerosol draw pattern representing a time variation of a cumulative amount [cumulative amount is changing over time because it is being added to previous value] of aerosol in one or more instances of aerosol drawn through the conduit during a given time period, from a null value [“calculating the cumulative volume of aerosol (Vcum(i)) by adding, to the cumulative volume (Vcum(i−1)) during the preceding step (c),” means the “displayed statistical data” at the start of the day or monitoring period, the value of “cumulative volume of aerosol” will be zero or null because “generated volume of aerosol (Vfum(0))and the cumulative volume (Vcum(0)) are set to zero”] at a start of the given time period to a total cumulative amount [see “VCUM = VCUM + Vfum” in Fig. 4] at an end of the given time period ([0096-0097, 0108, 0128-0130]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Martzel and Oakes because they both related to monitoring aerosol intake or flow rate via sensor measurements from a vaping device and (2) cause the aerosol draw pattern of the processed sensor data of Oakes to represent a time variation of a cumulative amount of aerosol in one or more instances of aerosol drawn through the conduit during a given time period, from a null value at a start of the given time period to a total cumulative amount at an end of the given time period as in Martzel. Doing so the cumulative amount of aerosol can be compared with reference volume to place the vaping device back to standby mode to avoid user unconsciously overdosing with tobacco aerosol (Martzel, [027, 0172]).
Regarding claim  17, Oakes in view of Martzel further teaches/suggests The method of claim 16, wherein the communication link is a wireless network communication link [when using remote processor] (Oakes, pages 10- 11).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under Non-Statutory Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, Martzel (US 20190142067 A1) further teaches displaying the topography information to provide graphical representations of the time variation of the cumulative amount of aerosol in the one or more instances of aerosol drawn through the conduit during the given time period and comparing the “the time variation of the cumulative amount of aerosol” reference “threshold cumulative amount of aerosol drawn” ([0028-0030]). However, Martzel fails to recognize its threshold [“predefined threshold volume (Vcig)”] being different for different time intervals of the given time period as claimed in claim 18.
Specifically, for claim 18, the prior arts individually or in a proper combination does not teach or suggest the inclusion of displaying the topography information to provide graphical representations of “the time variation of the cumulative amount of aerosol in the one or more instances of aerosol drawn through the conduit during the given time period, the threshold cumulative amount of aerosol varying with time over the given time period, and a difference between the cumulative amount of aerosol and the threshold cumulative amount of aerosol at multiple given times throughout the given time period” when viewed together with remaining limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith et al. (US 20140278250 A1) teaches a system and method of obtaining smoking topography data from an electronic smoking article 100 under control of a processor 200 ([0001], figs. 1- 2).
Contacts	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited for the parent application and also cited during the ids dated 06/29/2021
        2 similar to applicant’s item element 130 shown in figs. 1A-1B.
        3 Please also refer to applicant’s “the pressure sensor devices 172A, 172B” in page 19, line 1 and fig. 1B.
        4 See page 10, lines 4- 5.
        5 See page 12, lines 11- 15.
        6 See page 15, lines 3- 6.
        7 US 20060099554 A1 to Frost is incorporated by Oakes in page 11.
        8 Page 1, lines 29- 35, “Further characteristics relating to the user's puffs that may be of interest in a given scenario can be established from the flow rate measurements. For example, the flow rate measurement can be used to determine characteristics such as the total volume of air drawn during a puff (by integrating the flow rate over a puff) and characteristics associated with timings for the puffs (e.g. puff duration, interval between puffs, total number of puffs), and so on”.